DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6 and 8-23 are pending in the Amendment filed 07/01/2020, and claims 1-5 and 15-20 remain withdrawn.
The rejection of claims 6-14 under 35 U.S.C. 112(b), as being indefinite, is withdrawn in view of Applicant’s amendment to claim 6. 
The prior art rejections of record are withdrawn in view of Applicant’s amendment to claim 6.
However, claims 6, 8-14, and 21-23 are rejected, as set forth below, in view of newly cited reference to Knutson et al. (US 20170049287 A1).
Response to Arguments
Applicant’s arguments with respect to claim 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference to Knutson discloses a water trailing detection system [Abstract], comprising a rear-facing camera that can capture a visible spectrum image of the floor behind squeegee 32 or machine 10 [para. 0044], and the captured images and/or optical signatures can be compared to reference images and signals stored in a library or database stored in control panel 18 so that control panel 18 can conduct an automated comparison of the data obtained from the live cleaning process to reference data taken from a reference cleaning operation where the cleaning operation is occurring as intended, e.g., without any, or any significant, water trailing [para. 0042]. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 8, 10-11 and 21-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Knutson et al. (US 20170049287 A1).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
6.    Knutson discloses a method of detecting a compromised cleaning operation in a floor scrubber [Abstract, “cleaning operation sensing system can detect a condition of the cleaning operation”], the method comprising:
capturing an image of a surface cleaned by the floor scrubber, using at least one camera 46 of the floor scrubber 10 [para. 0043, “rear-facing optical camera that can capture a visible spectrum image of the floor behind squeegee 32 or machine 10”; para. 0044, “thermal imaging device”];
analyzing the image for evidence of improper cleaning operation [para. 0042, “the images and optical signatures can be compared to reference images and signals stored in a library or database stored in control panel 18 so that control panel 18 can conduct an automated comparison of the data obtained from the live cleaning process to reference data taken from a reference cleaning operation where the cleaning operation is occurring as intended, e.g., without any, or any significant, water trailing”];
detecting a compromised cleaning operation by detecting visual artifacts [para. 0042, “water trailing”; para. 0044, “streak on the thermal image”]; 

implementing at least one corrective action on the floor scrubber based on the cause of the alert [para. 0062];
wherein the step of detecting a compromised cleaning operation further comprises detecting water streaks using an edge detection algorithm [para. 0044, “streak on the thermal image”; para. 0045, “it can be advantageous to "negative" (e.g., color inverse) the image in the visible spectrum to provide contrast for comparison with other electronic images”].
8.    Knutson discloses the method of claim 6 wherein the step of analyzing the image further comprises of the step of processing the image to enhance edges and remove artifacts [para. 0045, “it can be advantageous to "negative" (e.g., color inverse) the image in the visible spectrum to provide contrast for comparison with other electronic images”].
10.    Knutson discloses the method of claim 6 wherein the step of detecting a compromised cleaning operation further comprises of detecting a scratch generated by a hard object stuck under the vacuum cleaning system of the floor scrubber [para. 0044].
11.    Knutson discloses the method of claim 6 wherein the step of detecting a compromised cleaning operation further comprises of detecting irregular ripples or pooling of fluid indicating a misplaced or damaged squeegee [para. 0043-44].
21.    Knutson discloses the method of claim 6 wherein the alert is selected from a list consisting of a visual light, an audio sound, electronic message, an instant message, a text notification [para. 0060, “data can be shown in various formats to an operator of machine 10 via a plurality of different methods, such as graphically at display 34 or via indicators at remote device 33”], and a tactile vibration.
22.    Knutson discloses the method of claim 6 wherein the corrective action is selected from a list consisting of stopping the floor scrubber, stopping the vacuum motor, alerting the operator [para. 0060], 
23.    Knutson discloses the method of claim 6 wherein the camera is located at the underside, rear, front or side of the floor scrubber [Fig. 2, “46”; para. 0043, “camera 46 comprises a rear-facing optical camera”].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Knutson et al. (US 20170049287 A1), as applied to claims 6, 8, 10-11 and 21-23 above, and further in view of Hillen et al. (US 20140166047 A1). 
9.    Knutson discloses the method of claim 8, but fails to explicitly disclose: wherein the edge detection algorithm is a canny algorithm or a variation thereof.
Knutson discloses a step of coloring inversing an image to provide contract for comparison with other electronic images, in order to avoid false detection of tile grout lines, paint stripes, etc., as water trails [para. 0046]. 
However, Hillen discloses a traveling cleaning appliance and method for operating such an appliance [Abstract], comprising:

[0030] Alternatively or in addition to this depth information analysis, it is also possible to perform an analysis of edge and angle information. Joints are visible in the image as relatively long edges which usually run in two preferential directions that are orthogonal to one another. Detecting the edges and estimating the edge orientation can be carried out by means of known edge filters (e.g., Sobel filter or Canny filter). Approaches for suppressing short edges are also known. This approach is particularly suitable for monocular camera systems. If a downwardly oriented camera system is used here, the right angles between the joints are also imaged as such. Moreover, the width of the joints can also be evaluated.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manipulating and analyzing images to avoid false detection of water trails, of the cleaning robot of Knutson, to include the method of applying edge filters to captured images, of the cleaning robot of Hillen, in order to improve image analysis in ascertaining the features of flooring, as taught by Hillen [para. 0029-30].  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Knutson et al. (US 20170049287 A1), as applied to claims 6, 8, 10-11 and 21-23 above, and further in view of YI et al. (US 20160206170 A1). 
12.    Knutson discloses the method of claim 6, but fails to explicitly disclose:
wherein the step of analyzing the image for evidence of improper cleaning operation further comprises comparing the images of the front and rear cameras on the floor scrubber to detect differences in the images.

However, YI discloses a robot cleaner [Abstract], comprising:
[0180] In some implementations, when cleaning is performed first, the first sensor 20a performs a first sensing function of sensing a pre-cleaning state and the second sensor 20b performs a second sensing function of sensing a post-cleaning state, but when the cleaning is performed again, the second sensor 20b performs the first sensing function of sensing a pre-cleaning state and the first sensor 20a may perform the second sensing function of sensing the post-cleaning state. 
[0181] Also, in some implementations, the cleaning area is cleaned again, the control unit 30 may control the main body 10 to turn the main body 10 by 180 degrees in the traveling direction and move forward to clean the cleaning area again. 
[0182] In some implementations, the main body 10 may turn the facing direction to the direction of the cleaning area and move forward to travel to clean the cleaning area again. 
[0183] In some implementations, the cleaning area is cleaned again, the control unit 30 may control the main body 10 to travel the cleaning area a plurality of times in a reciprocating manner such that the first sensing result according to the re-cleaning is equal to or less than the preset first reference. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting water trails by comparing captured images to references images, of the cleaning robot of Knutson, to include the method of comparing captured images to pre-cleaning captures images, of the cleaning robot of YI, in order to improve the cleaning efficiency of the cleaning robot, as taught by YI [para. 0180-183].
13.    Modified Knutson discloses the method of claim 6 wherein the corrective action is to recognize that areas of the cleaned surface have not been cleaned properly and to note the locations of those areas for further cleaning [YI, Abstract, para. 0180-183].
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting water trails by comparing captured images to references images, of the cleaning robot of Knutson, to include the method of re-cleaning areas which are not sufficiently cleaned, of the cleaning robot of YI, in order to improve the cleaning efficiency of the cleaning robot, as taught by YI [para. 0180-183].
14.    Modified Knutson discloses the method of claim 6 where instructions are generated to re-clean areas that have not been cleaned properly [YI, Abstract, para. 0180-183].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting water trails by comparing captured images to references images, of the cleaning robot of Knutson, to include the method of re-cleaning areas which are not sufficiently cleaned, of the cleaning robot of YI, in order to improve the cleaning efficiency of the cleaning robot, as taught by YI [para. 0180-183].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show autonomous robots having image processing [Abstract]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713     

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713